DETAILED ACTION
Claim Objections
Claim 8 is objected to. It is suggested that “auget” in part c of the claim be amended to “auger” to enhance the clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 2, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weisbrod (U.S. Patent 4,298,288).
Regarding claim 1, Weisbrod teaches a mixer (figures 1 and 2); comprising: a hopper (hoppers 14); a first auger operatively connected to the hopper (item 22); a mixing housing in communication with the first auger (item 31); a liquid tank in fluid communication with the mixing housing (item 36, the liquid is considered intended use); and a second auger operatively engaged with the mixing housing (item 30), wherein: the first auger conveys a material from the hopper to the mixing housing (item 20 conveys material to item 31); the material is combined with a solution from the liquid tank in the mixing housing (material from 14 and 36 combine in item 31); and the combined material is conveyed from the mixing housing by the second auger (item 30 pushes material from item 31 towards holding tank 46).
Regarding claim 2, Weisbrod teaches wherein the mixer is disposed on a trailer (figure 1 item 17 is shown as a trailer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Houssian (U.S. Publication 2013/0243552).
Regarding claim 3, Weisbrod is silent to the stacked auger configuration. Weisbrod is silent to the language of claim 4. 
Regarding claim 3, Houssian shows a stacked auger configuration with a first portion and second portion (figure 1, first portion proximate item 12 and second portion proximate item 14). Regarding claim 4, Houssian teaches further comprises a joint between the first portion and the second portion and where in the joint is articulated via a hydraulic system (hydraulic motor 56 and the bearing disk 26 is considered reading on a joint, see paragraphs 66 and 67).
It would have been obvious to one of ordinary skill in the art to modify the auger assembly of Weisbrod with the extending auger configuration of Houssian in order to better control the degree of mixing. 
Regarding claim 5, Weisbrod teaches further comprising a control system (column 2 lines 8-20 teaches a single vehicle which controls all the functions that can be selectively controlled based on the requirements of the specific job).
Regarding claim 6, Weisbrod teaches wherein the control system controls at least one of the material throughput and solution application (column 2 lines 8-20 teaches a single vehicle which controls all the functions that can be selectively controlled based on the requirements of the specific job, which is considered capable of controlling one of the materials throughout and solution application).
Regarding claim 7, Weisbrod teaches wherein the material comprises salt and the solution comprises a mixture of distilled concentrated solubles and magnesium chloride (the apparatus is considered working on the claimed materials, the materials are considered intended use of the mixing apparatus).

Claim 8, 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Schreiner (U.S. Publication 20130240327).
Regarding claim 8, Weisbrod teaches a mixer (figures 1 and 2); comprising: a hopper (hoppers 10); at least one auger disposed within the hopper (item 14 and 16); a mixer comprising at least one liquid port (opening through which item 34 feeds), the mixer in communication with the hopper such that material from the hopper is conveyed into the mixer by the at least one auger (material feeds into trough item 31 via items 14 and 16); and at least one liquid tank in fluid communication with the at least one liquid port on the mixer, wherein liquid from the at least one liquid tank is applied to material in the mixer (item 36, the liquid is considered intended use of the apparatus) a conveying auger in communication with the mixer to convey material from the mixer (item 30 pushes material from item 31 towards holding tank 46).
Regarding claim 8, Weisbrod is silent to the hopper being extendable on two sides. 
Regarding claim 8, Schreiner teaches a hopper being extendable on two sides to increase the capacity of the hopper (paragraph 20 and figures 2a/2b show the collapsed and extended position, each side of the hopper below item 114 ). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Weisbrod with the hopper configuration of Schreiner in order to allow for convenient transportation of the mixer. 
Regarding claim 9, Weisbrod teaches further comprising a power source (column 1 line 66 to column 2 line 1).
Regarding claim 10, further comprising a hydraulic system powered by the power source (items 60 and 182).
Regarding claim 11, Weisbrod teaches wherein the mixer is disposed on a trailer (figure 1 item 17 is shown as a trailer).
Regarding claim 12, Weisbrod teaches further comprising at least one of a catwalk, a fender, a ladder, and a step for accessing the hopper (figure 1 back of frame proximate item 16 is considered reading on a step for accessing the hopper).
Regarding claim 14, Weisbrod teaches wherein the trailer is towable (figure 1 item 17 is shown as a trailer and is considered towable by a vehicle since it has wheels as shown in figure 1).

Claim 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Paetzold (U.S. Patent 5873653). 
Regarding claim 15, Weisbrod teaches a mixer (figures 1 and 2); comprising: a hopper (hoppers 14); a first auger (item 20); a second auger (item 30); at least one liquid port (opening in item 31 through which item 34 feeds through), wherein the first auger mixes a particulate substance (item 20 is considered capable of mixing particulate matter, the particulate matter is considered intended use of the mixing apparatus); the at least one liquid port applies a solution to the particulate substance (the opening in item 30 through which item 34 feeds through is capable of feeding a solution to item 30); and the second auger conveys the particulate substance from the mixer (item 30 pushes material from item 31 towards holding tank 46).
Regarding claim 15, Weisbrod is silent to the mixer being a pug mill. 
Regarding claim 15, Paetzold teaches a mobile mixer pug mill (see abstract). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Weisbrod with the pug mill assembly of Paetzold in order to allow for more accurate mixing in difficult environmental conditions (column 1 lines 19-23). 
Regarding claim 16, Weisbrod teaches wherein the particulates include at least one of sand, salt, and chips (the mixing apparatus is considered capable of mixing one of sand, salt and chips, the materials being worked upon are considered intended use of the mixing apparatus, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 17, Weisbrod teaches wherein the solution comprises distilled concentrated solutes (the mixing apparatus is considered mixing distilled concentrated solutes). 
Regarding claim 18, Weisbrod teaches wherein the solution further comprises magnesium chloride (the mixing apparatus is considered mixing magnesium chloride, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 19, Weisbrod teaches wherein the distilled concentrated solutes and magnesium chloride are present in the solution at a ratio of about 50:50 (the mixing apparatus is considered mixing magnesium chloride in the specified ratios, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 20, Weisbrod teaches wherein the mixer processes between 50 and 200 tons of the particulate substance per hour (the material and amount of material being worked upon is considered intended use of the apparatus).

Response to Arguments
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claim 1 has been considered and is not persuasive. The amended limitation “the combined material is conveyed from the mixing housing by the second auger” in claim 1 is considered taught by Weisbrod (U.S. Patent 4,298,288). The auger proximate item 30 conveys material from trough item 31, which is considered reading on a mixing housing, downstream of item 31 into holding tank 46.  
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of amended claim 8 are considered persuasive. The prior art of record does not teach two extendable sides configured to increase the capacity of the hopper. However, a new ground of rejection is provided, necessitated by amendment. Additionally, “a conveying auger in communication with the mixer to convey material from the mixer” is considered taught in Weisbrod. The auger proximate item 30 conveys material from trough item 31, which is considered reading on a mixing housing, downstream of item 31 into holding tank 46.  
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claims 15 is considered persuasive. The prior art of record does not teach the pug mill configuration. However, a new ground of rejection is provided, necessitated by amendment. Additionally the limitation “the second auger conveys the particulate material from the pug mixer” is considered obvious for the reason stated in the above rejection. Specifically, Weisbrod teaches the auger proximate item 30 conveys material from trough item 31, which is considered reading on a mixing housing, downstream of item 31 into holding tank 46.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774